Exhibit 10.41

 

[g287991jii001.jpg]

 

LONG-TERM INCENTIVE PLAN

 

1.              Purpose

 

The purpose of the CVS Caremark Long-Term Incentive Plan (the “Plan”) is to
motivate select executives to focus on the long-term financial goals of CVS
Caremark Corporation (the “Company”) that enhance shareholder value, while
simultaneously promoting executive retention and maintaining competitive levels
of compensation.

 

2.                    Administration

 

The Plan shall be administered by the Management Planning and Development
Committee (the “Committee”) of the Board of Directors (the “Board”) of the
Company under the provisions of the 2010 Incentive Compensation Plan, as amended
(the “2010 ICP”), where applicable.  The Committee shall have full and final
authority, in each case subject to and consistent with the provisions of the
Plan, to determine Eligible Persons, grant Awards, and determine the amount,
terms and conditions and all other matters relating to Awards.  In addition, the
Committee shall have full and final authority, in each case, subject to and
consistent with the provision of the Plan to construe and interpret rules and
regulations for the administration of the Plan, correct defects, supply
omissions or reconcile inconsistencies therein, and to make all other decisions
and determinations as the Committee may deem necessary or advisable for the
administration of the Plan.

 

Capitalized terms not otherwise defined herein shall have the meaning assigned
to such term(s) in the 2010 ICP.

 

3.                    Eligibility

 

Executives employed by the Company or its subsidiaries who are selected by the
Committee shall be eligible to receive an award under this Plan (an “Eligible
Person”).

 

The Committee may grant Awards under the Plan which are intended to qualify as
performance-based compensation within the meaning of the rules under
Section 162(m) of the Code (“the Section 162(m) performance-based compensation
rules”) and Awards that are not intended to qualify as performance-based
compensation within the meaning of Section 162(m) performance-based compensation
rules.

 

An Award granted under the Plan shall be intended to qualify as
performance-based compensation under the Section 162(m) performance-based
compensation rules to the extent that (1) the initial grant and terms of such
Award comply with the Section 162(m) performance-based compensation rules;
(2) the Award recipient is a member of the Company’s Business Planning Committee
at the time the Award is granted; and (3) the Award recipient is expected to be
a “covered employee” within the meaning of the rules under Section 162(m) of the
Code for the calendar year in which the Award is settled.  The terms of each
Award intended to qualify as performance-based compensation under the
Section 162(m) performance-based compensation rules shall be established and
approved by the Committee.

 

An Award granted under the Plan shall not be intended to qualify as
performance-based compensation under the Section 162(m) performance-based
compensation rules to the extent that the Award or the recipient of the Award
does not meet the conditions set forth in the paragraph above unless the
Committee, in its discretion, elects to administer the Award in compliance with
the Section 162(m) performance-based compensation rules.  The terms of each
Award that is not intended to qualify as performance-based compensation under
the Section 162(m) performance-based compensation rules may be established
pursuant to such procedures and methods as may be approved by the Committee or
its designate.

 

1

--------------------------------------------------------------------------------


 

4.                    Awards

 

(a)   At the beginning of any performance period and, if the award is
Section 162(m) performance-based compensation, not later than the earlier of 90
days after the start of the performance period and 25% of the performance
period, the Committee shall determine the Eligible Persons to whom Awards shall
be granted and the terms and conditions relating to the Awards, including but
not limited to the target amount of each Eligible Person’s Award, the range of
each Eligible Person’s Award that may be earned based on the Company’s
performance, the performance period relating to such Awards, the performance
criteria that will be used to determine if and to what extent such Awards may be
earned by Eligible Persons participating in the Plan and any other provisions as
the Committee deems appropriate; provided, however, that performance criteria
with respect to Section 162(m) performance-based compensation shall be
consistent with the 2010 ICP.

 

(i)            If the Eligible Person is not a member of the Business Planning
Committee of the Company, the Eligible Person may become a participant in the
Plan prior to the earlier of 90 days after the start of the performance period
and 25% of the performance period, provided the Eligible Person is designated an
Eligible Person by the Committee or its designate prior to the end of the
Performance Period.

 

(b)           A “performance period” shall be defined by the Committee at the
time the performance cycle for the Award is established but shall generally
begin on a January 1st of a calendar year and end on a December 31st of a
succeeding calendar year (the “Performance Period”).

 

(i)            The Committee may establish, in its sole discretion, one or more
periodic performance measurement periods within a Performance Period (an
“Interim Performance Period”).

 

(ii)           Any Interim Performance Period(s) commencement and end date(s),
corresponding performance criteria and other relevant factors will be
established to allow the Company to deduct to the full extent possible under
Section 162(m) of the Code any compensation paid as a performance award against
such pre-determined goals.

 

(c)           An Award is considered “earned” when such Award has been approved
by the Committee (an “Earned Award”) which, with respect to
Section 162(m) performance-based compensation, shall be consistent with the
Section 162(m) performance-based compensation rules.

 

(d)           Settlement of Earned Awards.  At the end of a Performance Period,
the Committee shall determine, in its sole discretion, the portion of the Earned
Award that shall be distributed to each Eligible Person in cash and in shares of
CVS Caremark common stock (the “Shares”) based on the level of achievement of
the relevant performance criteria.

 

Any Shares to be issued in connection with an Earned Award shall be issued
pursuant to the CVS Caremark Corporation 2010 Incentive Compensation Plan (the
“2010 ICP”). The portion of the Earned Award payable in Shares shall be
determined by dividing such portion of the Earned Award by the closing price of
CVS Caremark stock (“FMV”) on the date the Award is approved by the Committee,
which shall be rounded down to the nearest whole share.

 

Subject to an Eligible Person’s prior election to defer any or all of the Earned
Award pursuant to Section 5, the cash and Shares payable in respect of an Earned
Award will be paid to the Eligible Person as soon as practicable after the
Earned Award is approved by the Committee and in no event later than two and a
half months following the completion of the relevant performance period.  The
Shares portion of the Earned Award will be settled through the issuance to each
Eligible Person of a certificate for Shares or such other method of transfer of
Shares as may be made in accordance with prevailing Company practice.

 

2

--------------------------------------------------------------------------------


 

5.  Deferral Elections

 

In accordance with the rules promulgated by the Committee, an Eligible Person
may elect to defer any or all of such Earned Award.

 

6.              Termination of Employment

 

(a)  In the event an Eligible Person ceases to be employed by the Company, or
any subsidiary of the Company, prior to the completion of a Performance Period,
due to an Eligible Person’s voluntary termination of employment, or the
termination of an Eligible Person by the Company for Cause (as defined below),
any Award granted but not yet earned for a Performance Period shall be
forfeited.

 

(i)            “Cause” is defined as (x) an Eligible Person’s willful material
breach of those provisions of the Eligible Person’s Employment Agreement that
pertain to confidentiality, cooperation with regard to litigation,
non-disparagement; non-competition; and non-solicitation if such Eligible Person
is party to an Employment Agreement with the Company; or Section 1(b) of the CVS
Caremark Corporation Change in Control Agreement if such Eligible Person is
party to a Change in Control Agreement with the Company.  If there is no such
Agreement between the Company and the Eligible Person, then Cause shall have the
same meaning for the Eligible Person as is defined for a similarly-situated
Eligible Person in his or her Change in Control Agreement..

 

(b)  In the event an Eligible Person ceases to be employed by the Company, or
any subsidiary of the Company, prior to the completion of a Performance Period,
by reason of death, any Award not yet earned in accordance with Section 4 shall
be pro rated pursuant to Paragraph 6(f) below.

 

(c)   In the event an Eligible Person ceases to be actively employed by the
Company, or any subsidiary of the Company, prior to the completion of a
Performance Period due to an Eligible Person becoming totally and permanently
disabled (as defined in the Company’s Long-Term Disability Plan, or, if not
defined in such plan, as defined by the Social Security Administration) while
actively employed by Company or a subsidiary of the Company, an Award granted
but not yet earned for a Performance Period shall be pro rated pursuant to
Paragraph 6(f) below.

 

(d)  In the event an Eligible Person ceases to be employed by the Company, or
any subsidiary of the Company, due to a Termination by the Company without Cause
(as defined above in Paragraph 6(a)(i)) or a “Constructive Termination without
Cause” (defined below), any Award granted but not yet earned for a Performance
Period shall be pro rated pursuant to Paragraph 6(f) below.

 

(i)            “Constructive Termination without Cause” shall mean a termination
of the Eligible Person’s employment at his or her initiative as provided under
the definition of either “Constructive Termination without Cause” or
“Termination by Executive for Good Reason” set forth in the most recent
Employment Agreement, as amended, Change in Control Agreement, or other
comparable agreement, between the Company and the Eligible Person.  If there is
no such Agreement between the Company and the Eligible Person, then Constructive
Termination without Cause shall have the same meaning for the Eligible Person as
is defined for a similarly-situated Eligible Person in his or her Employment or
Change in Control Agreement.

 

(e)  In the event an Eligible Person ceases to be employed by the Company, or
any subsidiary of the Company, due to an Eligible Person’s Normal Retirement or
Approved Early Retirement, prior to the completion of a Performance Period, and
Award granted but not yet earned for a Performance Period shall be pro rated
pursuant to Paragraph 6(f) below.

 

(i)            “Normal Retirement” and “Approved Early Retirement” each shall
have the meaning ascribed to it in an Eligible Person’s Employment Agreement, as
amended, or if

 

3

--------------------------------------------------------------------------------


 

such Eligible Person is not party to an Employment Agreement with the Company in
which retirement is defined, “Normal Retirement” shall mean (A) an Eligible
Person’s voluntary termination of employment with the Company at or after
attaining age sixty (60); and “Approved Early Retirement” shall mean (B) an
Eligible Person’s voluntary termination of employment with the Company at or
after attaining age fifty-five (55), but prior to attaining age (60), if such
termination is approved in advance by the Committee.

 

(f)  Pro Rating.

 

(i)            Subject to Paragraph 6(f)(ii), in the case of Paragraphs 6(b) and
6(c), the Award payable will be determined based on the Eligible Person’s target
award and, in the case of Paragraphs 6(d) and 6(e), the Award payable will be
determined based on the Company’s actual performance during the applicable
Performance Period.  The amount of the Award will be calculated by multiplying
the Award amount (based on target or actual performance, as the case may be) by
the following fraction:  (A) the numerator shall be the number of whole months
elapsed since the beginning of the Performance Period and (B) the denominator
shall be the total number of months in the Performance Period.  For purposes of
this calculation, the number of months in the numerator in sub-section (A) shall
include any partial month in which an Eligible Person has worked.  Any payment
to an Eligible Person under Paragraphs 6(b) and 6(c) shall be made within two
and a half months days of such death or disability, as the case may be, and any
payment made under Paragraphs 6(d) and 6(e) will be made following completion of
the performance period at the same time payment is made to other Eligible
Persons in accordance with Paragraph 4(d).

 

(ii)           Notwithstanding the foregoing and subject to compliance with
Section 409A of the Code, the Committee may provide, in its sole discretion,
that the amount payable following terminations described in Paragraphs 6(b) and
6(c) with respect to Awards subject to the 162(m) performance-based compensation
rules will be determined based on the Company’s actual performance during the
applicable Performance Period and payable on the earlier of (i) the time payment
is made to other Eligible Persons in accordance with Paragraph 4(d) and (ii) the
Company’s first taxable year when payment would not reasonably be anticipated to
result in a loss of a tax deduction under the Section 162(m) performance-based
compensation rules.

 

7.              Tax Withholding

 

The Company will withhold from an Eligible Person’s Earned Award, subject to an
Eligible Person’s election to defer all or a portion of the Earned Award, all
required federal, state and local payroll taxes, including Medicare taxes.  If
an Eligible Person’s Social Security wages have not reached the Social Security
maximum taxable wage base at the time the Earned Award is paid or Shares are
delivered, Social Security taxes will also be withheld from the Award.

 

Except as may be elected by an Eligible Person, at the settlement date for any
Shares, the number of Shares to be delivered by the Company to an Eligible
Person shall be reduced by the smallest number of Shares having a FMV at least
equal to the dollar amount of federal, state or local tax withholding required
to be withheld by the Company with respect to such Shares on the Settlement
Date.  In lieu of having the number of Shares delivered reduced, an Eligible
Person may elect to pay the Company by personal check or by such other means
satisfactory to the Company for any amounts required to be withheld by the
Company in connection with the settlement of the Shares.

 

If an Eligible Person elects to defer an Earned Award, the Company may require
the Eligible Person to remit to the Company in advance of the actual deferral of
such Earned Award, the required FICA withholding taxes, including Social
Security and Medicare taxes, in order to ensure compliance with the
Sarbanes-Oxley Act of 2002.

 

4

--------------------------------------------------------------------------------


 

8.     Change in Control of the Company

 

Upon the occurrence of a change in control of the Company, as defined in
Section 10(c) of the 2010 ICP (a “Change in Control”), the performance criteria
for any outstanding Performance Period shall be deemed to have been fully
satisfied at target and all outstanding Awards under the Plan shall be come
immediately non-forfeitable Earned Awards.  Each Eligible Person shall receive
the Target Award for each outstanding Performance Period to be paid as soon as
administratively possible within two and a half months days of the Change in
Control, subject all applicable Plan provisions and federal regulations
governing payment of such Award(s), including but not limited to the Eligible
Person’s deferral elections, and Sections 162(m), 4999 and 409A of the Code.

 

9.     Recoupment of Awards Due to Fraud or Financial Misconduct

 

If the Board determines that financial fraud or misconduct has occurred in a
manner that subjects an Eligible Person to recoupment of any Earned Award under
the Company’s recoupment policy, as in effect from time to time, the Eligible
Person shall immediately repay to the Company (a) the entire pre-tax cash
portion of the Earned Award that is subject to recoupment, or a portion thereof
as determined by the Board (the “Cash Recoupment Amount”), and (b) the value, or
a portion thereof as determined by the Board, of any pre-tax economic benefit
that the Eligible Person derived from any Shares issued in connection with an
Earned Award that is subject to recoupment (the “Share Recoupment Value”).  The
amount to be repaid by the Eligible Person shall also include any dividends
(including any economic benefit thereof) or distributions received by the
Eligible Person with respect to any Shares and, in calculating the value to be
repaid, adjustments may be made for stock splits or other capital changes or
corporate transactions, as determined by the Board.

 

If an Eligible Person has deferred payment of any portion of the Cash Recoupment
Amount, the amount of the Eligible Person’s deferred compensation accrual shall
be reduced by the amount subject to repayment, plus all Company matching amounts
and earnings on such amount.  If an Eligible Person has deferred receipt of any
portion of the Shares that are subject to repayment hereunder, the amount of the
Eligible Person’s deferred stock compensation accrual shall be reduced by the
amount subject to repayment, plus all Company matching amounts and earnings on
such amount.

 

If the Eligible Person fails to repay the required Cash Recoupment Amount and/or
the Share Recoupment Value immediately upon request by the Board, the Company
may seek reimbursement of such amounts from the Eligible Person by reducing
salary or any other payments that may be due to the Eligible Person, to the
extent legally permissible, and/or through initiating a legal action to recover
such amount, which recovery shall include any reasonable attorneys fees incurred
by the Company in bringing such action.

 

10.  Miscellaneous

 

(a)           Not a Contract of Employment.  The adoption and maintenance of the
Plan shall not be deemed to be a contract of between the Company and an Eligible
Person and shall not be consideration for the employment of an Eligible Person. 
Nothing contained herein shall be deemed to give an Eligible Person the right to
be retained in the employ of the Company or to restrict the right of the Company
to discharge an Eligible Person at any time nor shall the Plan be deemed to give
the Company the right to require an Eligible Person to remain in the employ of
the Company or to restrict an Eligible Person’s right to terminate their
employment at any time.

 

(b)           Non-Assignability of Benefits.  No Eligible Person, Beneficiary or
distributees of benefits under the Plan shall have any power or right to
transfer, assign, anticipate, hypothecate or

 

5

--------------------------------------------------------------------------------


 

otherwise encumber any part or all of the amounts payable hereunder, which are
expressly declared to be unassignable and nontransferable.  Any such attempted
assignment or transfer shall be void.  No amount payable hereunder shall, prior
to actual payment hereof, be subject to seizure by any creditor or any such
Eligible Person, Beneficiary or other distributees for the payment of any debt
judgment or other obligation, by a proceeding at law or in equity, nor
transferable by operation of law in the event of the bankruptcy, insolvency or
death of such Eligible Person, Beneficiary or other distributes hereunder.

 

(c)           Amendment and Termination.  The Board may amend, alter, suspend,
discontinue or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of Eligible Persons, except that without the
consent of an affected Eligible Person, no such Board action may materially and
adversely affect the rights of such Eligible Person under any previously granted
and outstanding Awards. The Committee may waive any conditions or rights under,
or amend, alter, suspend, discontinue or terminate any Award(s) previously
granted, except as otherwise provided in the Plan, provided that, without the
consent of an affected Eligible Person, no such Committee action may materially
and adversely affect the rights of such Eligible Person under such Award(s).

 

(d)           Compliance with Legal and Other Requirements.   Notwithstanding
any Plan provision to the contrary, the Committee may at any time impose such
restrictions on the Plan and participation therein as the Committee may deem
advisable from time to time in order to comply with or preserve compliance with
any applicable laws, including any applicable federal and state securities laws
and exemptions from registrations thereunder.

 

Further, to the extent it would not violate an applicable provision of
Section 409A of the Code the Company may, to the extent deemed necessary or
advisable by the Committee, postpone the issuance or delivery of CVS Caremark
stock or payment of other benefits under any Earned Award until completion of
such registration or qualification of such stock or other required action under
any federal or state law, rule or regulation, listing or other required action
with respect to any stock exchange or automated quotation system upon which such
stock are listed or quoted, or compliance with any other obligation of the
Company, as the Committee may consider appropriate, and may require any Eligible
Person to make such representations, furnish such information and comply with or
be subject to such other conditions as it may consider appropriate in connection
with the issuance or delivery of stock or payment of other benefits in
compliance with applicable laws, rules, and regulations, listing requirements,
or other obligations.

 

(e)           Section 409A.  The company intends that this Plan not violate any
applicable provision of, or result in any additional tax or penalty under,
Section 409A of the Code, and that to the extent any provisions of the LTIP do
not comply with Code Section 409A the Company will make such changes in order to
comply with Code Section 409A.  In all events, the provisions of CVS Caremark
Corporation’s Universal Definitions Document are hereby incorporated by this
reference and to the extent required to avoid a violation of the applicable
rules under all Section 409A by reason of Section 409A(a)(2)(B)(i) of the Code
(requiring certain delays for “specified employees”), payment of any amounts
subject to Section 409A of the Code shall be delayed until the relevant date of
payment that will result in compliance with the rules of
Section 409A(a)(2)(B)(i) of the Code.  Notwithstanding any provision of this
Plan to the contrary, for purposes of any provision of this Plan providing for
the payment of any amounts or benefits upon or following a termination of
employment, references to a Eligible Person’s “termination of employment” (and
corollary terms) with the Company shall be construed to refer to the Eligible
Person’s “separation from service” with the Company.

 

(f)            Adjustments.  In the event that any dividend or other
distribution (whether in the form of cash, stock, or other property),
re-capitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the stock
such that an

 

6

--------------------------------------------------------------------------------


 

adjustment is appropriate under the Plan, then the Committee shall, in such
manner as it may deem equitable, adjust the number and kind of Shares of stock
subject to or deliverable in respect of outstanding Awards.

 

(g)           Limitation on Rights Conferred by Awards Granted under Plan. 
Neither the Plan nor any action taken under the Plan shall be construed as
conferring on an Eligible Person any of the rights of a shareholder of CVS
Caremark until the Eligible Person is duly issued or transferred Shares in
accordance with the terms of an Earned Award.

 

(h)           Unfunded Status of Awards; Creation of Trusts.  The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to an Eligible Person or
obligation to deliver stock pursuant to an Award, nothing contained in any Award
shall give any such Eligible Person any rights that are greater than those of a
general creditor of CVS Caremark, provided that the Committee may authorize the
creation of trusts and deposit therein cash, stock, other awards or other
property, or make other arrangements to meet CVS Caremark’s obligations under
the Plan. Such trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines with the
consent of each affected Eligible Person.

 

11.  Governing Law

 

The validity, construction and effect of the Plan, and any rules and regulations
under the Plan shall be determined in accordance with the Rhode Island law,
without giving effect to principles of conflicts of laws, and applicable federal
law.

 

7

--------------------------------------------------------------------------------